Citation Nr: 1737314	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1968.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from May 2013 and January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued the evaluations assigned for the service-connected bilateral hearing loss and tinnitus.

In a November 2015 decision, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court vacated the portion of the Board's decision that denied entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis and remanded the case to the Board.  The Court noted that the Veteran presented no argument as to the Board's denial of entitlement to an increased evaluation for tinnitus, and therefore, deemed that portion of the appeal abandoned.

The Court also noted that the Veteran did not challenge the Board's determination as to the proper schedular evaluation for the bilateral hearing loss.  Therefore, the Board has recharacterized the issue on appeal as stated above.  See, e.g., Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).



FINDING OF FACT

The Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

In the March 2017 memorandum decision, the Court vacated and remanded the portion of the Board's November 2015 decision that denied entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis.  The Court determined that the Board failed to provide an adequate statement of reasons or bases to support its determination that referral for extraschedular consideration was not warranted, inasmuch as the Board did not discuss the Veteran's statements that his hearing loss causes him embarrassment.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Veteran has reported that he has difficulty hearing and understanding speech because of his bilateral hearing loss.  See, e.g., March 2013 VA treatment record (difficulty understanding speech in background noise, distance, without visual cues, over the telephone; listens to television with volume increased); April 2013 VA examination report (instances of mishearing and being unable to understand others in background noise); March 2015 VA examination report (difficulty understanding speech from a distance while at home or at church; asks students to sit up front so he can hear them better; difficulty hearing the television).  He has also reported that his bilateral hearing loss causes him embarrassment.  See, e.g., April 2013 VA examination report (comfortable around family since they are sympathetic to his hearing issues, but being in the presence of friends and others has become an embarrassment); June 2013 written statement (reported embarrassment).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Board finds that the Veteran's reports of difficulty hearing and understanding speech constitute symptomatology and impairment contemplated in the rating criteria for hearing loss.  Indeed, the Court recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech, as these are the effects that VA's audiometric tests are designed to measure.  The Court further indicated that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

The Board also acknowledges the Veteran's reports that his hearing issues cause him embarrassment, but finds that this feeling is the result of his difficulty hearing and understanding speech, the functional effects of which are contemplated by the rating criteria.  It logically follows that difficulty hearing and understanding speech would impact a veteran in a variety of ways, including potential embarrassment, but the rating schedule is not written to account for every possible consequence associated with each symptom.  Significantly, the Court in Doucette reviewed a similar factual situation, inasmuch as the Board had considered that claimant's report of being embarrassed from having to ask others to repeat themselves, among other reported difficulties, in finding that the resultant effect of the reported symptoms, in combination, was difficulty hearing.  The Court determined that the claimant had not alleged any symptoms in that case that could be considered exceptional or unusual for a claimant suffering from hearing loss.  See Doucette, 28 Vet. App. at 372-73.  As such, it cannot be said that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.






ORDER

Entitlement to a compensable evaluation for bilateral hearing loss on an extraschedular basis is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


